—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered March 23, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to the minor inconsistencies in the testimony of the police witnesses, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94). The credible evidence warranted the inference that defendant was a participant in the drug transaction. Concur — Buckley, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.